10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

4, if

Case 1:18-cv-08653-VEC-SDA. Document 94 Filed 10/18/19 Page 1 of 9

 

FOR THE SOUTHERN DISTRICT OF NEW YORK

D. George Sweigert., Case No.: 1:18-cv-08653-VEC

Plaintiff,

DEFENDANT’S RESPONSE IN
OPPOSITION TO PLAINTIFF’S LETTER
MOTION SEEKING POSTPONEMENT OF
INITIAL PRE-TRIAL CONFERENCE

VS.

JASON GOODMAN.,

Defendant

 

 

 

DEF ENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S LETTER MOTION
SEEKING POSTPONEMENT OF INITIAL PRE-TRIAL CONFERENCE
Defendant Goodman Pro Se, seeks to move this honorable court to deny Plaintiff D.
George Sweigert’s motion seeking to postpone the pre-trial conference. The court has afforded
Plaintiff every possible convenience and Plaintiff has presented no valid reason that would
necessitate postponement of the telephonic pre-trial conference. Plantiff has made no legitimate
effort to confer with Defendant to reschedule the conference. The conference should proceed at

the ordered date and time.

 

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S LETTER MOTION SEEKING
POSTPONEMENT OF INITIAL PRE-TRIAL CONFERENCE - 1

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 2 of 9

I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
Further, I hereby attest that the attached exhibits are accurate and true copies of source
documents as described. Video and telephone recording transcripts may contain typos due to
voice to text transcription software. True and accurate copies of original video and audio
recordings can be provided should it please the court.

Signed this 18 day of October 2019

 

Jason Goodman, Deféndant, Pro Sd
252 7" Avenue Apt 69

New York, NY 10001

(323) 744-7594
truth@crowdsourcethetruth.org

 

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S LETTER MOTION SEEKING
POSTPONEMENT OF INITIAL PRE-TRIAL CONFERENCE - 2

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 3 of 9

OPPOSITION TO MOTION TO POSTPONE THE PRE-TRIAL CONFERENCE

Defendant respectfully moves the court to deny Plaintiffs letter motion secking to
postpone the telephonic pre-trial conference currently set to take place on October 24; 2019 at
11:00 am eastern time, six calendar days from today.

Plaintiff has previously and repeatedly refused to engage in telephonic communication
with Defendant to discuss or negotiate any aspect of these proceedings. Plaintiff has refused to
accept electronic mail service of documents in this case. Plaintiff has repeatedly sent
unnecessary and antagonistic communications to Defendant that fall outside the scope of official
communication related to this case. It is Defendant’s current understanding that Pro Se litigants

in the Southern District of New York are required to file paper documentation with the clerk of

| the court and may not file electronically. As of this writing, Plaintiff's letter motion has not

appeared on the docket.

Plaintiff originally emailed the Letter Motion to Defendant on October 15 indicating
Plaintiff's awareness of the pending pretrial conference of October 24, 2019. At the time of this
writing, the pending conference is still more than one business week away and Plaintiff has madg
it known that he is aware of the schedule.

Plaintiff has published numerous YouTube video broadcasts in which he states that he
checks the docket via Pacer.gov regularly. Plaintiff cites an alleged error by the clerk of the
court; however, this is irrelevant because Plaintiff had more than adequate notice of the time and
date of the phone call. There is no requirement for Plaintiff to prepare any documents or to even
physically present himself at the courthouse. The technical matter of a mailing error has not
denied Plaintiff substantial time to prepare for the phone call.

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S LETTER MOTION SEEKING
POSTPONEMENT OF INITIAL PRE-TRIAL CONFERENCE - 3

 
 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 4 of 9

It is Defendant’s belief that Plaintiff is deliberately attempting to introduce this delay to
further prolong these proceedings and to interfere with the currently scheduled hearing in Steele
et al, v Goodman et al in the Eastern District of Virginia (3:17-cv-00601-MHL). Defendant is
caused to believe this by observing actions taken by Plaintiff over the past two years in direct
relation to the VA litigation. Plaintiff has already taken extraordinary steps to interfere in Steele
v Goodman having interacted with numerous individuals who are parties to or witnesses in the
case. Plaintiff Sweigert attempted to intervene in Steele v Goodman and was denied by judge M
Hannah Lauck. (EXHIBIT A)

Plaintiff has sent numerous letters to various law enforcement and military agencies
making false allegations against the Defendant in an effort to initiate a criminal investigation at
Defendant’s peril. This included a letter to New York Coast Guard Captain Jason Tama making
the dangerous and false statement that Defendant had knowledge of or some involvement in an
alleged terror plot in the New York area (EXHIBIT B)

Plaintiff is a vexatious litigant who has a decades long history of abusing the legal
process and using the courts as a weapon against his perceived enemies via frivolous suits
including Sweigert v CIA (too lengthy to include with this response but available upon request
should it please the court) which was dismissed as such.

Plaintiff is a limited purpose public figure having worked as an actor in films and
television, a book author, Plaintiff has appeared on tv news including Alex Jones InfoWars, radio
broadcasts and his own YouTube channel. Plaintiff recently voluntarily deleted or otherwise
removed his YouTube channel in an apparent effort to destroy evidence of his antagonistic
behavior and eliminate evidence of his false and damaging statements made in an ongoing -
deliberate effort to defame, antagonize and otherwise damage Defendant. Plaintiffs own

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S LETTER MOTION SEEKING
POSTPONEMENT OF INITIAL PRE-TRIAL CONFERENCE - 4

 
 

oll.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

1M.

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 5 of9

historical statements about his mental health and family history cause Defendant to believe
Plaintiff is a danger to himself, the public and the Defendant. |
Defendant asks the court to take notice of Defendant’s prior motion seeking an order to
show cause for the frequency with which Plaintiff has changed his address of record with regard
to this lawsuit and the allegation of mail fraud with regard to PO Box 152 Mesa AZ. (ECF No.

49)

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S LETTER MOTION SEEKING
POSTPONEMENT OF INITIAL PRE-TRIAL CONFERENCE - 5

 
 

10

11

12

13

14

15

16

17

18

19

20,

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 6 of 9

CONCLUSION

The letter motion referring to an alleged clerk mailing error has now caused Defendant to
believe that Plaintiff made deliberate and frequent address changes to increase the likelihood of
just such an occurrence and with the hope it could be used to his advantage.

It is Defendant’s belief that Plaintiff has further “booby trapped” this lawsuit by engaging}
in complex and unnecessary actions and filing excessively frivolous pleadings. Plaintiff hoped
for and tried to create any opportunity to increase these proceedings in any manner possible and
to continue the vexatious and punitive process he wishes to impose on Defendant. It is
Defendant’s belief that this latest letter motion is only the most recent tactic that Plaintiff has
employed to waste the time and resources not only of the Defendant, but moreover of this
honorable court.

Plaintiff's letter motion requesting postponement presents no valid or tangible reason for

delay. Plaintiff's motion to postpone the October 24, 2019 conference should be denied.

    

 

Respectfully Submitted, a)
on “ ve sane

Jason Goodman, Defendant, Pro Sd

252 7" Avenue Apt 63

New York, NY 10001
(323) 744-7594
truth@crowdsourcethetruth.org

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S LETTER MOTION SEEKING
POSTPONEMENT OF INITIAL PRE-TRIAL CONFERENCE - 6

 
 

 

—

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 7 of 9
Case 3:17-cv-00601-MHL Document 153 Filed 07/25/19 Page 1 of 1 PagelD# 2601

EXHIBIT A
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ROBERT DAVID STEELE, e ai.,
Plaintiffs,
v. Civil Action No. 3:17ev601
JASON GOODMAN, et al.,
Defendants.
ORDER
For the reasons stated in the accompanying Memorandum Opinion, the Court DENIES
Sweigert’s Motion to Intervene, (ECF No. 93), and will not consider future filings by Sweigert.
The Court DENIES AS MOOT Sweigert’s other motions, (ECF Nos. 102, 108, 124.) The Court —
STRIKES Sweigerts’ miscellaneous filings from the record. (ECF Nos. 51, 54, 55, 56, 58, 59,
60, 75, 77, 84, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150.) The Court will address all
other pending motions by separate Memorandum Opinion and Order. (ECF Nos. 109, 121,
126, 127.)
Let the Clerk send a copy of this Memorandum Opinion and Order to all counsel of
record and to Sweigert, Goodman, and Lutzke at their respective addresses of record.

It is SO ORDERED.

   
  

M. I

pate: 7/25 /| g United Shatll

Richmond, Virginia
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

EXHIBIT B

DG,

Capt. Jason Tama, USCG
Captain of the Port

USCG Sector New York
212 Coast Guard Dr.
Staten Island, NY 10305

SUBS: Closure of the Port of Charleston, June 14%, 2017

Captain:

social media) provides indicators about the irue intended target of the dirty bomb h

14", 2017 was not the Port of Charleston, South Carolina.

The apparent terrorist-style controllers of the event (afleged to be Jason David Goo
George Webb Sweigert) were misinformed about the position of the MEMPHIS M

container ship and executed their “cyber-attack” a day late. Based on the totality 0

underway to the Port of Charleston that port became the new target of opportunity.

(according to press releases al that time) was immediately turned over to other law

organizations with limited knowledge in maritime affairs and port security.

Warm regards,

e S :
7. SH ;

 

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE - 1

 

Sweigert, c/o
P.O, Box 152

Mesa, AZ 85211
Spoliation-notice@mailbox.org

Feb. 22, 2019

As you may be aware, the true targel of a ditty bomb hoax appears to be the Port of New York

and New Jersey (N.Y /N.J.).. New evidence available via open sourced intelligence (OSINT) (in

oax of June

dman and
AERSK.

f newer

OSINT evidence, it appeats when Goodman/Sweigert learned that the MEMPHIS MAERSK was

Therefore, it may be prudent to reopen the investigation by the U.S. Coast Guard, which

enforcement

im

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 8 of 9
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Copies provided:

Michael Farbiarz, esq.
Chief Legal Counsel!

The Port Authority of
New York and New Jersey
4 World Trade Center

150 Greenwich Street
New York, NY 10007

Mr. Nils Smedegaard Anderson
Chief Executive Officer
MAERSK, INC.

180 Park Ave

Building 105

P.O. Box 950

Florham Park, NJ 07932

Threat Analysis Unit (ROTC)

Office of the NJ

Regional Operations Intelligence Center
PO Box 7068

West Trenton, NJ 08628

Craig Carpenito

U.S, Attorney

U.S. Attorney's Office

970 Broad Street, 7th Floor
Newark, NJ 07102

JASON GOODMAN, CEO
Multimedia Systems Designs, Inc.
252 70 Avenue, APT #68

New York, NY 10001

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE - 2

Case 1:18-cv-08653-VEC-SDA Document 94 Filed 10/18/19 Page 9 of 9
